
	
		III
		110th CONGRESS
		1st Session
		S. RES. 412
		IN THE SENATE OF THE UNITED STATES
		
			December 19
			 (legislative day, December 18), 2007
			Mr. Burr (for himself
			 and Mrs. Dole) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Appalachian State University
		  Mountaineers of Boone, North Carolina, for winning the 2007 National Collegiate
		  Athletic Association Division 1 Football Championship Subdivision (formerly
		  Division 1–AA) Championship.
	
	
		Whereas, in 2005, Appalachian State University became the
			 first team from North Carolina to win a National Collegiate Athletic
			 Association (NCAA) football championship with its victory over the University
			 of Northern Iowa;
		Whereas, in 2006, Appalachian State University defeated
			 the University of Massachusetts football team to win its 2nd straight
			 championship;
		Whereas, in December 2007, the Appalachian State
			 University Mountaineers won their 3rd straight NCAA Division 1 national title
			 by winning the Division 1 Football Championship Subdivision (formerly known as
			 the Division 1–AA Championship), the first Football Championship Subdivision
			 team in history to accomplish this feat, beating the University of Delaware
			 (Delaware) Blue Hens by a score of 49–21;
		Whereas, in the 2007 championship game, senior tailback
			 Kevin Richardson opened the scoring with a 19-yard touchdown reception on a
			 screen pass from Armanti Edwards;
		Whereas Delaware responded by driving the ball to the
			 Appalachian State 1-foot line, where the Mountaineers stonewalled the Blue Hens
			 with an impressive defensive stand;
		Whereas, on the ensuing possession, sophomore Devon Moore
			 extended the lead to 14–0 in a touchdown run that capped a 5-play, 99-yard
			 drive to set an Appalachian State school record for longest scoring
			 drive;
		Whereas Appalachian State extended the lead to 21–0 with
			 10:22 remaining in the 2nd quarter as freshman tight end Daniel Kilgore
			 recovered a fumble in the endzone for the touchdown as the Mountaineers scored
			 on their 1st 3 drives of the game;
		Whereas Delaware broke into the scoring column with only
			 1:10 remaining in the 1st half, in a play that was originally ruled incomplete,
			 but upon official review was ruled a touchdown to cut the Appalachian State
			 lead to 21–7;
		Whereas Appalachian State answered the score 26 seconds
			 later as Armanti Edwards threw a 60-yard touchdown pass to senior Dexter
			 Jackson, in his 4th touchdown pass this season to Dexter Jackson for more than
			 59 yards;
		Whereas Appalachian State opened scoring in the 3rd
			 quarter to extend their lead to 35–7;
		Whereas Delaware countered to cut the Appalachian State
			 lead to 35–14;
		Whereas Kevin Richardson then ran the lead to 42–14 with a
			 6-yard touchdown for his 2nd score of the game, in which he posted a total of
			 111 yards rushing and 27 yards receiving with touchdowns both on the ground and
			 by air;
		Whereas Kevin Richardson is Appalachian State’s all-time
			 leading rusher, closing his college career with 4,797 yards on the
			 ground;
		Whereas sophomore quarterback Armanti Edwards had 198
			 yards passing, 89 yards rushing and 3 passing touchdowns, and finishes the
			 season with 1,948 yards passing and 1,587 yards rushing, falling just short of
			 becoming the 1st player in NCAA history to pass for 2,000 yards and rush for
			 1,000 yards twice in his career;
		Whereas Corey Lynch finishes his career with 52 pass
			 breakups, capturing the NCAA Division I record for career passes
			 defended;
		Whereas the team's championship victory finished off a
			 remarkable season for the Mountaineers, who, on September 1, 2007, in their 1st
			 game of the 2007 season, beat the University of Michigan Wolverines, ranked 5th
			 nationally at the time, by a score of 34–32 in front of 109,000 spectators at
			 The Big House in Ann Arbor, Michigan, marking the 1st time a
			 Division 1–AA team has ever beaten a nationally ranked Division 1–A
			 team;
		Whereas the Mountaineers finished off this impressive 2007
			 season with a 13–2 record;
		Whereas the Appalachian State Mountaineers 2007
			 All-Americans include Kerry Brown, Corey Lynch, Kevin Richardson, Armanti
			 Edwards, Gary Tharrington, and Jerome Touchstone; and
		Whereas the Mountaineers enjoy widespread support from
			 their spirited and dedicated fans as well as the entire Appalachian State
			 University community: Now, therefore, be it
		
	
		That the Senate—
			(1)applauds the
			 Appalachian State University Mountaineers football team for its historic season
			 and National Collegiate Athletic Association Division 1 Football Championship
			 Subdivision title;
			(2)recognizes the
			 hard work and preparation of the players, head coach Jerry Moore, and the
			 assistant coaches and support personnel who all played critical roles in this
			 championship; and
			(3)requests the
			 Secretary of the Senate to transmit an enrolled copy of the resolution
			 to—
				(A)Dr. Kenneth E.
			 Peacock, Chancellor of Appalachian State University;
				(B)Charles Cobb,
			 Athletic Director of the University; and
				(C)Jerry Moore, Head
			 Coach.
				
